


110 HR 7335 IH: To amend title 31, United States Code, to allow certain

U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7335
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2008
			Mr. Moran of Virginia
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 31, United States Code, to allow certain
		  local tax debt to be collected through the reduction of Federal tax
		  refunds.
	
	
		1.Expansion of tax refund
			 reduction provision to include certain local tax debt
			(a)Expansion of
			 programSection 3720A of title 31, United States Code (relating
			 to reduction of tax refund by amount of debt) is amended by adding at the end
			 the following:
				
					(j)Collection of
				past-due legally enforceable local government tax obligations
						(1)In
				generalUpon receiving notice from any eligible State on behalf
				of a local government, or from any eligible local government, that a named
				person owes a past-due, legally enforceable tax obligation to the local
				government, the Secretary of the Treasury shall, under such conditions as may
				be prescribed by the Secretary, determine whether any amounts, as refunds of
				Federal taxes paid, are payable to such person. If the Secretary of the
				Treasury finds that any such amount is payable, he shall—
							(A)reduce such
				refunds by an amount equal to the amount of such debt;
							(B)pay the amount of
				such reduction—
								(i)to
				the State for purposes of payment by the State to the local government on
				behalf of which the State submitted the notice; or
								(ii)to the eligible
				local government that submitted the notice;
								(C)notify the State
				or eligible local government of the person’s name, taxpayer identification
				number, address, and the amount collected; and
							(D)notify the person
				due the refund that the refund has been reduced by an amount necessary to
				satisfy a past-due, legally enforceable tax obligation.
							(2)Priorities for
				offset
							(A)Any overpayment
				(as defined in section 6401 of the Internal Revenue Code of 1986) by a person
				shall be reduced pursuant to this subsection—
								(i)after such
				overpayment is reduced (I) with respect to any liability for any internal
				revenue tax on the part of the person who made the overpayment; (II) with
				respect to past-due support (as defined in section 464(c) of the
				Social Security Act); (III) with
				respect to any past-due, legally enforceable debt owed to a Federal agency; and
				(IV) with respect to any past-due, legally enforceable State income tax
				obligation (as defined in section 6402(e) of the Internal Revenue Code of
				1986); and
								(ii)before such
				overpayment is credited to the future liability for any Federal internal
				revenue tax of such person.
								(B)If the Secretary
				receives notice from one or more States or eligible local governments of more
				than one tax obligation subject to paragraph (1) that is owed by such person to
				any local government, any overpayment by such person shall be applied against
				such debts in the order in which such notices were filed.
							(3)Notice;
				consideration of evidence
							(A)No State may take action under this
				subsection (on behalf of a local government) until the local government
				certifies to the State that the local government—
								(i)has notified the person owing the past-due, legally enforceable tax obligation
				by certified mail with return receipt that the State (on behalf of the local
				government) proposes to take action pursuant to this section;
								(ii)has given such
				person at least 60 days to present evidence that all or part of such liability
				is not past-due or not legally enforceable;
								(iii)has considered
				any evidence presented by such person and has determined that an amount of such
				debt is past-due and legally enforceable; and
								(iv)has satisfied
				such other conditions as the Secretary may prescribe to ensure that the
				determination made under clause (iii) is valid and that the local government
				has made reasonable efforts to obtain payment of such tax obligation.
								(B)No eligible local
				government may take action under this subsection until the local
				government—
								(i)has notified the
				person owing the past-due, legally enforceable tax obligation by certified mail
				with return receipt that the local government proposes to take action pursuant
				to this section;
								(ii)has given such
				person at least 60 days to present evidence that all or part of such liability
				is not past-due or not legally enforceable;
								(iii)has considered
				any evidence presented by such person and has determined that an amount of such
				debt is past-due and legally enforceable; and
								(iv)has satisfied
				such other conditions as the Secretary may prescribe to ensure that the
				determination made under clause (iii) is valid and that the local government
				has made reasonable efforts to obtain payment of such tax obligation.
								(4)Definition of
				past-due, legally enforceable tax obligationIn this subsection,
				the term past-due, legally enforceable tax obligation means a tax
				debt—
							(A)(i)which resulted
				from—
									(I)a judgment rendered by a court of
				competent jurisdiction which has determined an amount of tax to be due;
				or
									(II)a determination after an administrative
				hearing which has determined an amount of tax to be due; and
									(ii)which is no longer subject to
				judicial review; or
								(B)which resulted
				from a tax which has been assessed but not collected, the time for
				redetermination of which has expired, and which has not been delinquent for
				more than 10 years.
							(5)Eligible
				StateIn this subsection, the
				term eligible State means a State that participates in the
				procedure applicable under section 6402(e) of the Internal Revenue Code of 1986
				(relating to collection of past-due, legally enforceable State income tax
				obligations).
						(6)Eligible local
				governmentIn this subsection, the term eligible local
				government means a municipality described in clause (ii) of section
				6103(b)(5)(A) of the Internal Revenue Code of 1986.
						(7)RegulationsThe
				Secretary shall issue regulations prescribing the time and manner in which
				eligible States (on behalf of local governments) and eligible local governments
				must submit notices of past-due, legally enforceable tax obligations and the
				necessary information that must be contained in or accompany such notices. The
				regulations shall specify the types of taxes and the minimum amount of debt to
				which the reduction procedure established by paragraph (1) may be applied. The
				regulations may require eligible States (on behalf of local governments) and
				eligible local governments to pay a fee to reimburse the Secretary for the cost
				of applying such procedure, and such fee may be reimbursed by local governments
				to States in accordance with applicable State law. Any fee paid to the
				Secretary pursuant to the preceding sentence shall be used to reimburse
				appropriations which bore all or part of the cost of applying such procedure.
						(8)Erroneous
				payment to State or local governmentAny eligible State or
				eligible local government receiving notice from the Secretary that an erroneous
				payment has been made to such State or eligible local government with respect
				to a notice by the State (on behalf of a local government) or notice by the
				eligible local government under paragraph (1) shall pay promptly to the
				Secretary, in accordance with such regulations as the Secretary may prescribe,
				an amount equal to the amount of such erroneous payment (without regard to
				whether any other amounts payable to such State or eligible local government
				under such paragraph have been paid to such State or eligible local
				government).
						(k)Treatment of
				payments made to States or local governmentsThe Secretary may
				provide that, for the purposes of determining interest, the payment of any
				amount withheld under subsection (j) to an eligible State (on behalf of a local
				government) or an eligible local government shall be treated as a payment to
				the person or persons making the
				overpayment.
					.
			(b)Disclosure of
			 certain information to agencies of States requesting refund offsets for
			 past-due, legally enforceable tax obligationsParagraph (10) of
			 section 6103(l) of the Internal Revenue Code of 1986 is amended—
				(1)in the paragraph
			 heading, by inserting after 6402 the following:
			 or under subsection
			 (j) of section 3720A of title 31, united
			 states code;
				(2)in subparagraph
			 (A), by inserting after 6402 the following: or subsection
			 (j) of section 3720A of title 31, United States Code,; and
				(3)in subparagraph
			 (B)—
					(A)by striking
			 section 6402 is and inserting section 6402 or under
			 subsection (j) of section 3720A of title 31, United States Code, is;
			 and
					(B)by striking
			 section 6402. and inserting section 6402 or under
			 subsection (j) of section 3720A of title 31, United States
			 Code..
					
